Citation Nr: 0411051	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The record reflects that in response to the veteran's notice of 
disagreement as to a June 2003 rating decision denying service 
connection for prostate cancer, the veteran was issued a statement 
of the case addressing that issue in September 2003.  No further 
communication has been received from the veteran or his 
representative with respect to the issue of entitlement to service 
connection for prostate cancer.

The Board also notes that while the veteran on his VA Form 9 of 
May 2003 requested a hearing before a Veterans Law Judge, in a 
March 2004 statement he indicated that he would not attend the 
hearing, and requested that the Board decide his case without 
holding the requested hearing.


FINDINGS OF FACT

1.  In February 2002, the veteran's average pure tone decibel loss 
in the right ear was 49 and in the left ear was 53, with speech 
recognition ability of 96 percent in the right ear.

2.  In April 2002, the veteran's average pure tone decibel loss in 
the right ear was 46 and in the left ear was 49, with speech 
recognition ability of 84 percent in the right ear and 80 percent 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The record reflects that the veteran was provided with notice of 
the June 2002 rating decision which denied an increased rating for 
bilateral hearing loss.  The veteran was provided with a statement 
of the case in May 2003 which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The statement of the case 
also provided the veteran with the relevant portions of the text 
of the implementing regulations.

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.    

In the present case, a rating decision dated in June 2002 denied 
entitlement to an increased rating.  Only after that rating action 
was promulgated did the AOJ, in June 2003, provide adequate notice 
to the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated in a September 2003 supplemental statement of the 
case.  The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices, and the record reflects that the veteran 
has in fact responded.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the conclusion 
of the Board that VA has no outstanding or unmet duty to inform 
the veteran that any additional information or evidence is needed.  
The Board concludes that the June 2003 VA letter, the May 2003 
statement of the case and the September 2003 supplemental 
statement of the case on file informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the June 2003 correspondence 
notified the veteran as to which evidence would be obtained by him 
and which evidence would be retrieved by VA, and made it clear 
that he should submit any medical evidence in his possession, and 
the RO, in a September 2003 supplemental statement of the case, 
re-adjudicated the veteran's claim under the VCAA.  It is clear 
from submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board notes 
that pertinent medical records from all relevant sources 
identified by the veteran were obtained by the RO.  In this regard 
the Board notes that the record contains the following pertinent 
records:  VA treatment records for December 2000 to June 2003, and 
the report of a VA examination conducted in April 2002.  The 
veteran has indicated that the only treatment received for his 
bilateral hearing loss has been at a particular VA medical center, 
the records of which are already on file.  The Board notes that 
the veteran failed, without explanation, to report for a July 2003 
VA examination scheduled in connection with the instant claim.  He 
was reminded of his failure to report in a September 2003 
supplemental statement of the case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced as a 
result of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected bilateral hearing loss.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
evidence of record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this disability.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2003).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

The standards for rating impairment of auditory acuity are set 
forth at 38 C.F.R. § 4.85.  The Board observes that in evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

"Puretone threshold average," as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases (including 
those in § 4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) 
(2003).

As noted in the Introduction, the veteran's period of service 
ended in May 1968.  Service connection for bilateral hearing loss 
was granted in June 1995, evaluated as non-compensably disabling.  
This evaluation has remained in effect since that time.

The veteran contends that his bilateral hearing loss has worsened 
in severity.

On file are VA treatment records for December 2000 to June 2003 
which show that the veteran underwent an audiogram in February 
2002, at which time audiometric testing revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
60
70
LEFT
30
30
45
60
75

The average puretone decibel loss in the right ear was 49 and in 
the left ear was 53.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear.  The results 
were interpreted to show mild to severe sensorineural hearing loss 
in both ears with excellent word recognition scores.  Other 
treatment records show that he was found eligible for hearing 
aids.

The veteran was afforded a VA audiologic examination in April 
2002, at which time audiometric testing revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
50
75
LEFT
25
30
40
50
75

The average puretone decibel loss in the right ear was 46 and in 
the left ear was 49.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 in 
the left ear.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI to the 
results of the February 2002 evaluation yields a numerical 
category designation of I for the right ear (between 42 and 49 
percent average pure tone decibel hearing loss, with between 92 
and 100 percent of speech discrimination), and I for the left ear 
(between 50 and 57 percent average pure tone decibel hearing loss, 
and assuming between 92 and 100 percent of speech discrimination 
given the description by the examiner of the veteran's word 
recognition scores as excellent).  Entering the category 
designations for both ears into TABLE VII produces a disability 
percentage evaluation of 0 percent, under Diagnostic Code 6100.  

Applying the criteria found at TABLE VI to the results of the 
April 2002 VA examination yields a numerical category designation 
of II for the right ear (between 42 and 49 percent average pure 
tone decibel hearing loss, with between 84 and 90 percent of 
speech discrimination) and III for the left ear (between 42 and 49 
percent average pure tone decibel hearing loss, with between 76 
and 82 percent of speech discrimination).  Entering the category 
designations for both ears into TABLE VII also produces a 
disability percentage evaluation of 0 percent, under Diagnostic 
Code 6100.

Accordingly, as the veteran's bilateral hearing loss is already 
rated as 0 percent disabling, the Board must conclude that an 
increased evaluation for his bilateral hearing loss is not 
warranted under the schedular criteria.

In a similar manner, the Board notes that there is additionally a 
lack of evidence regarding an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization so as to warrant 
referral of this case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Accordingly, 38 C.F.R. § 3.321(b)(1) 
does not provide an additional basis for a compensable evaluation 
for bilateral hearing loss.

Full consideration has also been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the current 
level of the veteran's disability in his favor.  However, the 
medical evidence in this case does not create a reasonable doubt 
regarding the current level of his disability; the reasonable 
doubt doctrine therefore does not apply.  38 C.F.R. § 4.3 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



